In an action to foreclose a mortgage, Dorah Lanfranco, Antonio Taveras, Rosa Collado, and Andrea Matista appeal from an order of the Supreme Court, Kings County (Golden, J.), dated July 20, 1992, which granted the motion of the receiver of the property in question to compel them to remit all past due and future rents directly to the receiver, and denied their cross motion for leave to commence a proceeding pursuant to RPAPL article 7-A.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the arguments of the appellant-tenants, the
Supreme Court’s summary granting of an order compelling them to pay past due and future rents directly to the receiver, in lieu of the landlord, did not deprive the appellants of a property or liberty interest without due process and was not otherwise improper (see, Prudence Co. v 160 W. 73rd St. Corp., 260 NY 205, 212; De Santis v White Rose Assocs., 152 Misc 2d 567).
The appellants’ remaining contention is without merit. It is not necessary to obtain leave of the Supreme Court to commence a proceeding pursuant to RPAPL article 7-A. The appellants, therefore, have not been deprived of any right or remedy in the Civil Court (see, RPAPL 769, 771). Rosenblatt, J. P., Ritter, Joy and Krausman, JJ., concur.